DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022, 05/11/2022, 03/31/2022, 02/03/2022, 01/06/2022, 11/24/2021, 10/28/2021, 10/14/2021 and 07/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phrases “The present disclosure relates” in line 1.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 12 of U.S. Patent No. 11107219 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 8 and 15 of instant application can be anticipated by  claims 1, 12 and 18 of U.S. Patent No. 11107219 B2, respectively.
Instant application 17/387,195
U.S. Patent No. 11107219 B2
1. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: determine, from a selection query, a query object to be selected from a plurality of objects in a digital image; determine an object class or object type by analyzing the query object from the selection query; select, based on the object class or object type of the query object, a first object detection model from a plurality of object detection models to utilize to detect the query object; detect the query object in the digital image utilizing the first object detection model; and provide, in response to the selection query, the digital image with the query object selected.
1. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: determine, from a selection query, a query object to be selected from a plurality of objects in a digital image; determine an object class or object type by analyzing the query object from the selection query; select, based on the object class or object type of the query object, to utilize a first object detection neural network from a plurality of object detection neural networks, the plurality of object detection neural networks comprising a specialist object detection neural network, a concept-based object detection neural network, a known object class detection neural network, and an unknown object class detection neural network; detect the query object in the digital image utilizing the first object detection neural network; generate, based on the detected query object in the digital image, a first object mask of the detected query object utilizing an object mask neural network; and provide the image with the first object mask in response to the selection query.
2. The non-transitory computer-readable medium of claim 1, further comprising instructions that cause the computing device to: detect the query object in the digital image by detecting first and second instances of the query object within the digital image utilizing the first object detection model; generate a first object mask of the first instance of the query object; and generate a second object mask of the second instance of the query object; wherein the second object mask is separate from the first object mask.
2. The non-transitory computer-readable medium of claim 1, further comprising instructions that cause the computing device to: detect multiple instances of the query object within the digital image utilizing the first object detection neural network; and generate a second object mask of a second instance of the detected query object utilizing the object mask neural network, wherein the first object mask corresponds to a first instance of the detected query object, and wherein the second object mask is separate from the first object mask.
8. A system for automatically selecting objects within digital images comprising: a memory comprising: a digital image; and a plurality of object detection neural networks; and at least one processor configured to cause the system to: receive a selection query; determine, from the selection query, a noun identifying a query object; analyze the noun to determine an object class or object type of the query object; identify a first object detection neural network from the plurality of object detection neural networks based on correlating the object class or object type of the query object to the first object detection neural network; detect the query object in the digital image and generate an approximate boundary for the query object utilizing the first object detection neural network; and provide the digital image with the query object selected in response to the selection query.
12. A system for automatically selecting objects within digital images comprising: a memory comprising: a digital image; a plurality of object detection neural networks comprising a specialist object detection neural network, a concept-based object detection neural network, a known object class detection neural network, a regional proposal neural network, and a concept embedding neural network; and an object mask neural network; at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: determine, from a selection query, a noun identifying a query object to be selected within the digital image; analyze the noun to determine an object class type of the query object; determine to utilize a first object detection neural network from the plurality of object detection neural networks based on correlating the object class type of the query object to the first object detection neural network; detect the query object and generate an approximate boundary for the query object utilizing the first object detection neural network; generate a first object mask of the detected query object based on the object mask neural network and the approximate boundary of the detected query object; and provide the digital image with the first object mask in response to the selection query.


Claim 15 is rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claim 18 U.S. Patent No. 11107219 B2 to Cohen in view of Lin et al (U.S PG-PUB No. 20180121768). Claim 18 of Cohen’s 11107219 B2 recites almost all of the claim limitations of claim 15 of instant application. Claim 18 of Cohen’s 11107219 B2 lacks graphical user interface and any instances of the query object. Lin teaches providing an object selection interface within the graphical user interface and detecting any instances of the query object in the digital image (Lin: FIGS 5A-5C). it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Claim 18 of Cohen’s 11107219 B2 with the teaching of Lin in order to improve user experience with graphic user interface and natural language expressions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (2014 IEEE Conference on Computer Vision and Pattern Recognition, pp. 3150-3157) in view of Lin et al (U.S PG-PUB No. 20180121768).
-Regarding clam 1, Ahmed discloses computing device to (Abstract; Figures 1-10): determine, from a selection query, a query object to be selected from a plurality of objects in a digital image (Abstract; 
 
    PNG
    media_image1.png
    362
    495
    media_image1.png
    Greyscale
 Figure 1, Page 3150, 2nd Col., 3rd paragraph); determine an object class or object type by analyzing the query object from the selection query (Page 3151, 1st Col, 2nd paragraph; Page 3152, 1st Col, 2nd paragraph, Section 3, 2nd Col., Section 4; Figure 2); select, based on the object class or object type of the query object, a first object detection model from a plurality of object detection models to utilize to detect the query object; detect the query object in the digital image utilizing the first object detection model (Abstract; Page 3151, 1st Col, 2nd paragraph, “classifying object proposals in the input image as containing the selection class … providing localization information and appearance models for the objects to select”; Page 3152, 2nd Col., 1st paragraph; Page 3154, 1st Col., Section 5; Figures 2, 7; Table 1) and provide, in response to the selection query, the digital image with the query object selected (Figures 1-2, 7).
Ahmed does not disclose a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to perform the above functions.
In the same field of endeavor, Lin teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to searching for digital visual media based on semantic and spatial information (Lin: Abstract; FIGS. 1A-10; [0236]). Lin actually also teaches analyzing the query object from the selection query (Lin: FIGS. 1C, 4A-7), selecting, based on the object class or object type of the query object, a first object detection model from a plurality of object detection models to utilize to detect the query object, and provide the digital image with the query object selected (Lin: FIG. 2, 4A-7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of Lin by using similar implementation diagram and structure in order to implement a feasible device to perform semantic object selection.
-Regarding claim 2, the combination further discloses to detect the query object in the digital image by detecting first and second instances of the query object within the digital image utilizing the first object detection model (Ahmed: Abstract; Page 3151, 1st Col, 2nd paragraph; Page 3152, 2nd Col., 1st paragraph; Page 3154, 1st Col., Section 5; Table 1; Figures 2, 7; Lin: FIGS. 1C, 2, 5, 6); generate a first object mask of the first instance of the query object; and generate a second object mask of the second instance of the query object; wherein the second object mask is separate from the first object mask (Ahmed: Page 3151, 2nd Col., 5th paragraph, “The product image database has associated object masks, and the masks of retrieved images are transferred to the query image to estimate the location of the product within the query image”; Page 3154, 1st Col., 2nd paragraph; Figures 1-2, 6-7; Lin: [0086]).
-Regarding claim 4, Ahmed discloses selecting, based on the object class or object type of the query object, a first object detection model from a plurality of object detection models to utilize to detect the query object; detect the query object in the digital image utilizing the first object detection model (Abstract; Page 3151, 1st Col, 2nd paragraph, “classifying object proposals in the input image as containing the selection class … providing localization information and appearance models for the objects to select”; Page 3152, 2nd Col., 1st paragraph; Page 3154, 1st Col., Section 5; Figures 2, 7; Table 1).
Ahmed does not disclose a first object detection model is a trained neural network.
In the same field of endeavor, Lin teaches determining that a first object detection neural network is trained to detect a specific object type that corresponds to the object type of the query object; and selecting the first object detection neural network to detect the query object (Lin: Abstract, “provide the query term and query area to a query neural network to generate a query feature set … identify … query term within a targeted region corresponding to the query area”; [0008], “semantic search intent”); [0023]; [0034],  “red car speeding dangerously”; FIG. 2; FIGS. 1C, 3-7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of Lin by using an object detection neural network in order to perform semantic and spatial object selection with a query comprising multiple query terms and multiple query areas.
-Regarding claim 5, Ahmed discloses selecting, based on the object class or object type of the query object, a first object detection model from a plurality of object detection models to utilize to detect the query object; detect the query object in the digital image utilizing the first object detection model (Abstract; Page 3151, 1st Col, 2nd paragraph, “classifying object proposals in the input image as containing the selection class … providing localization information and appearance models for the objects to select”; Page 3152, 2nd Col., 1st paragraph; Page 3154, 1st Col., Section 5; Figures 2, 7; Table 1).
Ahmed does not disclose a first object detection model is a trained neural network.
In the same field of endeavor, Lin teaches determining that a first object detection neural network is trained to detect a plurality of object classes that includes the object class of the query object; and selecting the first object detection neural network to detect the query object (Lin: Abstract, “provide the query term and query area to a query neural network to generate a query feature set … identify … query term within a targeted region corresponding to the query area”; [0008], “semantic search intent”); [0023]; [0034],  ““car” … “person”… “tennis racket””; FIG. 2; FIGS. 1C, 3-7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of Lin by using an object detection neural network in order to perform semantic and spatial object selection with a query comprising multiple query terms and multiple query areas.
-Regarding 7, the combination further discloses a segmentation boundary along edges of the query object and an object mask that identifies pixels corresponding to the query object (Ahmed: Figures, 2, 6; Page 3151, 2nd Col., last paragraph; Page 3153, Section 4.3).
-Regarding clam 15, Ahmed discloses in a digital medium environment for creating or editing digital images, a computer- implemented method of selecting query objects, comprising  (Abstract; Figures 1-10): displaying a digital image Figures 1-2, 7; Page 3151, 1st Col., 1st paragraph, “advancing image editing via natural language input”); providing an object selection interface (Page 3156, Section 7, “simpler interface for object selection”; Figures 1-2, 7) Abstract, “text query”; Figures 1-2, 7, “dog”, “person”; Page 3150, 2nd Col., 3rd paragraph); analyzing the query string to identify a query object and an object class or object type of the query object (Page 3151, 1st Col, 2nd paragraph; Page 3152, 1st Col, 2nd paragraph, Section 3, 2nd Col., Section 4; Figure 2); determining, based on the object class or object type of the query object, a first object detection model from a plurality of object detection models to utilize to detect the query object in the digital image; detecting any instances of the query object in the digital image utilizing the first object detection model (Abstract; Page 3151, 1st Col, 2nd paragraph, “classifying object proposals in the input image as containing the selection class … providing localization information and appearance models for the objects to select … instances of the selection class”; Page 3152, 2nd Col., 1st paragraph; Page 3154, 1st Col., Section 5; Figures 2, 7; Table 1); and providing a selection of the query object within the digital image Figures 1-2, 7).
Ahmed does not disclose displaying a digital image within a graphical user interface of an image editing application.
In the same field of endeavor, Lin teaches displaying a digital image within a graphical user interface of an image editing application (Lin: Abstract; FIGS. 1A-10; [0017]; [0037], “graphic user interface”; [0119], “editing”; [0236]). Lin actually also teaches analyzing the query object from the selection query (Lin: FIGS. 1C, 4A-7), selecting, based on the object class or object type of the query object, a first object detection model from a plurality of object detection models to utilize to detect the query object, detect any instances of the query object (FIG. 5C), and provide a selection of the query object within the digital image displayed within the graphical user interface. (Lin: FIGS. 2, 4A-7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ahmed with the teaching of Lin by using similar implementation diagram and structure with graphic user interface in order to implement a feasible device to perform semantic object selection.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (2014 IEEE Conference on Computer Vision and Pattern Recognition, pp. 3150-3157) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Huang et al (U.S PG-PUB No. 20190354609).
-Regarding claim 3,  Ahmed in view Lin discloses the non-transitory computer-readable medium of claim 2.
Ahmed in view Lin does not disclose to analyze the selection query to identify an object attribute associated with the query object; determine a first correspondence between the object attribute and the first instance of the query object; determine a second correspondence between the object attribute and the second instance of the query object; and provide, in response to the selection query, the digital image with the first instance of query object selected and the second instance of the query object unselected based on the first correspondence being greater than the second correspondence.
However, Huang is an analogous art pertinent to the problem to be solved in this application and further teaches to analyze the selection query to identify an object attribute associated with the query object (Huang: Abstract; FIGS. 1-3, 4A-4C; [0027]; [0032]-[0048]); determine a first correspondence between the object attribute and the first instance of the query object (Huang: [0019]; FIG. 4A-4C; [0052]); determine a second correspondence between the object attribute and the second instance of the query object (Huang: [0019]; FIG. 4A-4C; [0049], “determine a set of attributes for each detected object within an image”; [0052]); and provide, in response to the selection query, the digital image with the first instance of query object selected and the second instance of the query object unselected based on the first correspondence being greater than the second correspondence (Huang: [0053]; [0055]; FIG. 4A, steps 414-420).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ahmed in view of Lin with the teaching of Huang by determining a correspondence between the object attribute and the instance of the query object in order to empower users to dynamically interact with query search and interactively adjust the attributes of the products of interest in the images used by query search.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (2014 IEEE Conference on Computer Vision and Pattern Recognition, pp. 3150-3157) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Li (U.S PG-PUB No. 20200175344).
-Regarding claim 6, Ahmed in view Lin discloses the non-transitory computer-readable medium of claim 1.
Ahmed in view of Lin does not disclose determining that a first object detection neural network is trained to detect objects of unknown classes.
However, Li is an analogous art pertinent to the problem to be solved in this application and further teaches determining that a first object detection neural network is trained to detect objects of unknown classes (Li: FIGS. 1a-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ahmed in view of Lin with the teaching of Li by determining that a first object detection neural network is trained to detect objects of unknown classes in order to improve current know image object selection with query selection by identifying an unknown object and classifying the unknown object.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (Arxiv:1603.0618, 2016) in view of Lin et al (U.S PG-PUB No. 20180121768).
-Regarding claim 8, Hu discloses a system for automatically selecting objects within digital images comprising: Abstract; Figs. 1-7); Figs. 2-7; Page 1, 1st – 2nd paragraphs, “car”, “people”); analyze the noun to determine an object class or object type of the query object (Figs 1-3; Page 2, 1st  – 3rd paragraphs; ); identify a first object detection neural network from the plurality of object detection neural networks based on correlating the object class or object type of the query object to the first object detection neural network (Page 3, Section 2, 1st – 2nd paragraphs; Page 4, Section 3; Figs 2-3); detect the query object in the digital image and generate an approximate boundary for the query object utilizing the first object detection neural network (Page 9, Section “Foreground segmentation from bounding boxes”; Page 3, Section 2, “output a segmentation mask of an object given a natural language description as query”; Figs 2-7); and provide the digital image with the query object selected in response to the selection query (Figs. 1-7).
Hu does not disclose a system comprising a memory,  and at least one processor configured to cause the system to perform the above functions.
In the same field of endeavor, Lin teaches a system comprising a memory,  and at least one processor configured to cause the system to searching for digital visual media based on semantic and spatial information (Lin: Abstract; FIGS. 1A-10; [0144]; [0236];[0240]). Lin actually also teaches analyze the noun to determine an object class or object type of the query object (Lin: FIGS. 1C, 4A-6; [0034], “A query term can include … nouns, verbs, adverbs, or adjectives … indicating an object …”), identify a first object detection neural network from the plurality of object detection neural networks based on correlating the object class or object type of the query object to the first object detection neural network; and provide the digital image with the query object selected in response to the selection query (Lin: FIG. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hu with the teaching of Lin by using similar implementation diagram and structure in order to implement a feasible device to perform segmentation from natural language expression.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (Arxiv:1603.0618, 2016) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Karlinsky et al (US 20200218931 A1).
 -Regarding claim 9, Hu in view of Lin discloses the system of claim 8.
Hu in view of Lin does not disclose comprising a specialist object detection neural network trained to detect the object type of the query object; and selecting the specialist object detection neural network to detect the query object.
However, Karlinsky is an analogous art pertinent to the problem to be solved in this application and further teaches comprising a specialist object detection neural network trained to detect the object type of the query object; and selecting the specialist object detection neural network to detect the query object (Karlinsky: [0025]: “each mixture model can be associated with a separate class of objects within a set of object categories”; [0027], “trained”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hu in view of Lin with the teaching of Karlinsky by using a specialist object detection neural network trained to detect the object type of the query object in order to improve detection accuracy and efficiency.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (Arxiv:1603.0618, 2016) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Schulter et al (U.S PG-PUB No. 20190096125).
-Regarding claim 10, Hu in view of Lin discloses the system of claim 8.
Hu in view of Lin does not disclose determining that the query object is not a foreground object; and selecting a concept detection neural network to detect the query object based on the query object not being a foreground object.
However, Schulter is an analogous art pertinent to the problem to be solved in this application and further teaches determining that the query object is not a foreground object; and selecting a concept detection neural network to detect the query object based on the query object not being a foreground object (Schulter: Abstract; [0004]; FIGS. 1-5, 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hu in view of Lin with the teaching of Schulter by selecting a concept detection neural network to detect the query object based on the query object not being a foreground object in order to infer occluded objects and depths of the occluded objects according to contextual information related to the background features.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (Arxiv:1603.0618, 2016) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Schulter et al (U.S PG-PUB No. 20190096125), in view of Li (U.S PG-PUB No. 20200175344).
-Regarding claim 11, -Regarding claim 9, Hu in view of Lin discloses the system of claim 8.
Hu in view of Lin does not disclose determining that the query object is a foreground object; and based on the query object being a foreground object, determining whether the object class of query object is a known object class.
However, Schulter is an analogous art pertinent to the problem to be solved in this application and further teaches determining that the query object is a foreground object (Schulter: Abstract; FIGS. 1-2; 7, 9; [0043]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hu in view of Lin with the teaching of Schulter by determining that the query object is a foreground object in order to extract foreground features corresponding to the foreground objects.
Hu in view of Lin, and further in view of Schulter does not disclose based on the query object being a foreground object, determining whether the object class of query object is a known object class.
However, Li is an analogous art pertinent to the problem to be solved in this application and further teaches determining whether the object class of query object is a known object class based on the query object being a foreground object (Li: Abstract; FIGS. 1a-2; [0002], “known object”; [0023]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hu in view of Lin, and further in view of Schulter with the teaching of Li by determining whether the object class of query object is a known object class based on the query object being a foreground object in order to improve current known image object selection and help to train object detection model.
-Regarding claim 12, the modification further teaches determine that the object class of the query object is a known object class; and select a first object detection neural network that is trained to detect a plurality of object classes that includes the object class of the query object to detect the query object (Li: Abstract; FIGS. 1a-2;).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (Arxiv:1603.0618, 2016) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Schulter et al (U.S PG-PUB No. 20190096125), in view of Li (U.S PG-PUB No. 20200175344), in view of Karlinsky et al (US 20200218931 A1).
-Regarding claim 13, Hu in view of Lin, and further in view of Schulter, in view of Li teaches determining the object class of a query object as an unknown object class ( Li: Abstract; FIGS. 1a-2); and using a concept-based neural network (Schulter: Abstract; [0004]; FIGS. 1-5, 9).
Hu in view of Lin, and further in view of Schulter, in view of Li does disclose selecting a concept embedding neural network to detect the query object.
However, Karlinsky is an analogous art pertinent to the problem to be solved in this application and further teaches selecting a concept embedding neural network to detect the query object (Karlinsky: [0025], “deep embedding module”; FIGS 1-3). Karlinsky also teaches determining the object class of a query object as an unknown object class (Karlinsky: Abstract, “novel categories”; [0003]; [0017]; [0022]; FIGS. 1, 5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hu in view of Lin, and further in view of Schulter, in view of Li with the teaching of Karlinsky by selecting a concept embedding neural network to detect the query object in order to create embedding space for unknow object detection.
-Regarding claim 14, the modification further teaches utilizing a regional proposal neural network to detect potential objects in the digital image  (Karlinsky: [0015]; [0026], “region proposal network … RPN”; [0029]; FIG. 2).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (2014 IEEE Conference on Computer Vision and Pattern Recognition, pp. 3150-3157) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Karlinsky et al (US 20200218931 A1).
-Regarding claim 16, Ahmed in view of Lin discloses the computer-implemented method of claim 15.
Ahmed in view of Lin does disclose the plurality of object detection neural networks comprising a specialist object detection neural network, a concept-based object detection neural network, a known object class detection neural network, and an unknown object class detection neural network.
However, Karlinsky is an analogous art pertinent to the problem to be solved in this application and further teaches the plurality of object detection neural networks (FIG. 1, mixture model manager 124; box manager 126) comprising a specialist object detection neural network ([0025], “each mixture model can be associated with a separate class of objects within a set of object categories”; ([0015], “Faster-RCNN … classify ROIs of ….background region”; [0027]), a concept-based object detection neural network ([0025], “a deep embedding module”), a known object class detection neural network ([0026], “region proposal network”), and an unknown object class detection neural network ([0027], “enable adapting the neural network … to the novel categories”; [0028], “set of mixture models to support novel categories”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ahmed in view of Lin with the teaching of Karlinsky by the similar plurality of object detection neural networks in order to detect different types of objects and improve efficiency.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (2014 IEEE Conference on Computer Vision and Pattern Recognition, pp. 3150-3157) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Schulter et al (U.S PG-PUB No. 20190096125).
-Regarding claim 17, Ahmed in view of Lin discloses the method of claim 15. 
Ahmed in view of Lin does not disclose making a determination of whether the query object is a foreground object or a background object; and determining to utilize the first detection model based on the determination of whether the query object is a foreground object or background.
However, Schulter is an analogous art pertinent to the problem to be solved in this application and further teaches making a determination of whether the query object is a foreground object or a background object; and determining to utilize the first detection model based on the determination of whether the query object is a foreground object or background (Schulter: Abstract; [0004]; FIGS. 1-2, 7-9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ahmed in view of Lin with the teaching of Schulter by making a determination of whether the query object is a foreground object or a background object; and determining to utilize the first detection model based on the determination of whether the query object is a foreground object or background in order to infer occluded objects and depths of the occluded objects according to contextual information related to the foreground and background features.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (2014 IEEE Conference on Computer Vision and Pattern Recognition, pp. 3150-3157) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Li (U.S PG-PUB No. 20200175344).
-Regarding claim 18, Ahmed in view of Lin discloses the method of claim 15. 
Ahmed in view of Lin does not disclose making a determination of whether the object class of the query object is a known object class or an unknown object class; and determining to utilize the first detection model based on the determination of whether the object class of the query object is a known object class or an unknown object class.
However, Li is an analogous art pertinent to the problem to be solved in this application and further teaches making a determination of whether the object class of the query object is a known object class or an unknown object class; and determining to utilize the first detection model based on the determination of whether the object class of the query object is a known object class or an unknown object class (Li: Abstract; FIGS. 1a-2; [0002], “known object”; [0014], “unknown object”; [0023]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ahmed in view of Lin with the teaching of Li by making a determination of whether the object class of the query object is a known object class or an unknown object class; and determining to utilize the first detection model based on the determination of whether the object class of the query object is a known object class or an unknown object class in order to improve current known image object selection, identify unknown objects, and help to train object detection model for query search in a digital image.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (2014 IEEE Conference on Computer Vision and Pattern Recognition, pp. 3150-3157) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Deng et al (arXiv:1902.04213).
-Regarding claim 19, Ahmed in view of Lin discloses the method of claim 15.
Ahmed in view of Lin discloses identifying multiple instances of the query object in the digital image; and generating, based on detecting the multiple instances of the detected query object, an object mask for each instance of the query object (Abstract; Page 3151, 1st Col, 2nd paragraph, “classifying object proposals in the input image as containing the selection class … providing localization information and appearance models for the objects to select … instances of the selection class”; FIGS. 2, 5-7; Lin: FIG. 5C).
Ahmed in view of Lin does not disclose utilizing an object mask neural network.
However, Deng is an analogous art pertinent to the problem to be solved in this application and further teaches utilizing an object mask neural network (Deng: Figures 1-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ahmed in view of Lin with the teaching of Deng by detecting the multiple instances of the detected query object, an object mask for each instance of the query object utilizing an object mask neural network in order to improve efficiency and accuracy to match between language query and region proposal.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (2014 IEEE Conference on Computer Vision and Pattern Recognition, pp. 3150-3157) in view of Lin et al (U.S PG-PUB No. 20180121768), and further in view of Deng et al (arXiv:1902.04213),  in view of Huang et al (U.S PG-PUB No. 20190354609).
-Regarding claim 20,  Ahmed in view Lin, and further in view of Deng discloses the method of claim 19.
Ahmed in view Lin, and further in view of Deng discloses providing the selection of the query object within the digital image by providing an object mask of the first instance of the query object on the digital image (Deng: Figures 1-5).
Ahmed in view Lin does not disclose analyzing the query string to identify an object attribute associated with the query object; determine that a first instance of the query object has a greater correspondence to the object attribute than a second instance of the query object;
However, Huang is an analogous art pertinent to the problem to be solved in this application and further teaches to analyze the selection query to identify an object attribute associated with the query object (Huang: Abstract; FIGS. 1-3, 4A-4C; [0027]; [0032]-[0048]); determine a first correspondence between the object attribute and the first instance of the query object (Huang: [0019]; FIG. 4A-4C; [0052]); determine a second correspondence between the object attribute and the second instance of the query object (Huang: [0019]; FIG. 4A-4C; [0049], “determine a set of attributes for each detected object within an image”; [0052]); and provide, in response to the selection query, the digital image with the first instance of query object selected and the second instance of the query object unselected based on the first correspondence being greater than the second correspondence (Huang: [0053]; [0055]; FIG. 4A, steps 414-420).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ahmed in view of Lin with the teaching of Huang by determining a correspondence between the object attribute and the instance of the query object in order to empower users to dynamically interact with query search and interactively adjust the attributes of the products of interest in the images used by query search.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664